Citation Nr: 0207008	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disorder.  

(The issue of service connection for a claimed back 
disability will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1982 to February 
1986.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision of the RO.  

The record indicates the veteran canceled hearings scheduled 
in March 2001, November 2001 and February 2002 before a 
Member of the Board due to his incarceration.  

A Motion to reschedule for another hearing before a Member of 
the Board was denied in June 2002.  
 
As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).

As shown hereinbelow, the Board is reopening the claim but 
undertaking additional development on the issue of service 
connection for a back disorder, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT

1.  In a rating decision in September 1994, the RO denied the 
veteran's original claim of service connection for a back 
condition.  He was notified of this action, but did not enter 
a timely appeal.  

2.  Some of the evidence received since the 1994 RO denial of 
service connection for a claimed back condition has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the final 
September 1994 rating decision to reopen the claim of service 
connection for a back disorder.  38 U.S.C.A. § 5108, 7105 
(West 1991); 38 C.F.R. § 3.156, 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Factual Background

A careful review of service medical records dated in August 
1982 reflect that the veteran fell from a height of 20 feet 
while out in the field with the "air assault school," and 
hit the back of his neck.  He reported having pain in the 
lower part of his neck, as well as back pain.  

An examination at that time revealed a normal cervical and 
lumbarthoracic spine.  The records show that the veteran was 
sent home because he had a past history of trauma to this 
region. The diagnosis was that of soft tissue trauma.  

A report of VA examination in August 1994 shows a diagnosis 
of chronic and recurrent backache.  His forward flexion was 
to 30 degrees; backward extension was to 15 degrees with 
pain.  Left lateral flexion was to 20 degrees, and right 
lateral flexion was to 25 degrees; rotation to the left and 
to the right was to 10 degrees.  X-ray studies revealed 
evidence of minimal spondylolisthesis at L5-S1 with bilateral 
spondylolysis and transitional vertebra.  

The veteran underwent another VA examination in August 1994.  
He reported that, while training in an exercise course, he 
was being rappelled across a ravine on a rope, which broke, 
causing the veteran to fall 20-to-25 feet into a muddy ravine 
with rocks.  Upon examination, there was hypesthesia of the 
right lower extremity (to pinprick and brush strokes) from 
just below the patella all the way down to the veteran's 
toes.  

The diagnoses were those of direct trauma to the lower back 
and spine, 1984; backaches, chronic and recurrent; and 
possible traumatic arthritis of the lumbosacral spine.  

Based on the evidence shown hereinabove, in September 1994, 
the RO denied the veteran's original claim of service 
connection for a back disability.  

The evidence received subsequent to the September 1994 RO 
rating decision includes statements of the veteran to the 
effect that his back had not been the same since his injury 
in service and that his back had been a constant irritation. 

The veteran also states that he had always worked through the 
pain and discomfort, but that he still lost jobs because he 
could not do heavy lifting due to severe pain in his back.  
He states that he took pain medication, which sometimes did 
not help.  


B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1994 decision, denying 
service connection for a claimed back condition, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1994 RO rating decision, medical evidence of a 
permanent residual or evidence as to a continuity of 
symptomatology was lacking, and there was no other basis to 
support an award of service connection.  The evidence added 
to the record after the 1994 RO rating decision consists 
solely of the veteran's statements, which detail a continuity 
of symptomatology of back pain since service.  

The Board finds the veteran's statements probative for the 
purpose of establishing the presence of such back pain since 
service.  The United States Court of Appeals for Veterans 
Claims has found that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

This evidence, together with evidence already of record as to 
a diagnosis of possible traumatic arthritis, reflects a 
continuity of symptomatology of what may be a permanent 
residual (i.e., low back pain) and must be considered to 
fairly evaluate the merits of the claim.  Hence, the Board 
finds the evidence to be "new and material."  

As new and material evidence has been submitted since the 
September 1994 RO rating decision, the application to reopen 
the claim of service connection for a back disorder is 
granted.  


C.  VA's Duty to Assist and Provide Notice

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096, enacted 
November 9, 2000, eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants. See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

The United States Court of Appeals for Veterans Claims 
(Court) has held, that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).

In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the claimant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

In view of the fact that the Board has reopened the veteran's 
claim, there is no need for additional assistance in 
substantiating this aspect of the claim.



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is granted, subject to further action as 
discussed hereinabove.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

